Citation Nr: 0214328	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
improved pension benefits for the period from August 1, 1999, 
through October 3, 2000, in an amount calculated as $12, 692.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an unfavorable determination by the 
Committee on Waivers (Committee) at the Regional Office (RO) 
of the Department of Veterans Affairs (VA) located in 
Winston-Salem, North Carolina.  -

The present decision concerns only an overpayment of pension 
benefits caused by the unreported receipt of Social Security 
benefits beginning in July 1999 by the appellant and his 
wife.  It appears that the assessment of an additional 
overpayment caused by the veteran's unreported receipt of 
Social Security benefits dating from an even earlier time has 
also been contemplated by the RO; however, the question of a 
waiver of this additional overpayment (if any) is not 
procedurally before the Board at this time.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant was awarded improved pension benefits 
effective from July 1997 based upon his report that he and 
his spouse had no income from any source.  

3.  The evidence establishes, and the appellant does not 
dispute, that both he and his wife received countable income 
derived from Social Security benefits beginning in July 1999 
in an amount which exceeded the applicable annualized income 
limits for improved pension benefits.  

4.  The RO has terminated the appellant's award of improved 
pension benefits, effective August 1, 1999, resulting in the 
assessment of an overpayment calculated as $12,692 for the 
period from August 1, 1999, through October 3, 2000.  

5.  The evidence does not show that fraud, misrepresentation 
or bad faith on the part of the appellant resulted in the 
overpayment to him of improved pension benefits in an amount 
calculated as $12,692.  


CONCLUSION OF LAW

A waiver of the recovery of the overpayment at issue is not 
precluded because of fraud, misrepresentation or bad faith on 
the part of the appellant.  38 C.F.R. §§ 1.962, 1.963, 1.965 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), is not applicable 
to a claim for waiver of a pension overpayment.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  However, the record 
does reflect that the RO has informed the appellant in this 
case of the evidence and information needed to substantiate 
the claim through letters, the statement of the case and 
supplements thereto.  In addition, the evidence and 
information currently of record are sufficient to support the 
limited decision herein, which is favorable to the veteran. 

The appellant applied for, and was awarded, improved pension 
benefits, effective from July 1, 1997, based upon his report 
that he had no countable income derived from any source.  In 
August 1997, when the appellant made this representation 
concerning his lack of countable income, it was true.  He 
also stated on the application form that his wife's 
application for Social Security benefits had been denied, and 
that either he or she intended to apply again for those 
benefits within the next 12 months.  

The appellant was informed of his initial award of pension 
benefits by letter dated in March 1998, at which time he was 
also told to promptly inform VA if his family income changed.  

The evidence of record establishes, and the appellant does 
not dispute, that both he and his wife received countable 
income derived from Social Security benefits beginning in 
July 1999 in an amount which exceeded the applicable 
annualized income limits for improved pension benefits.  
Notification of this additional countable income was not 
received by the RO until approximately May 2000, according to 
the statement of the case.  Action was subsequently taken to 
terminate the appellant's award of improved pension benefits, 
effective August 1, 1999.  This resulted in the creation and 
assessment against the appellant of an overpayment in an 
amount calculated as $12,692 for the period from August 1, 
1999, through October 3, 2000.  

Neither the appellant nor his representative has challenged 
the creation and assessment against the appellant of the 
overpayment at issue herein.  Moreover, the representative 
calculated in the November 2001 substantive appeal that the 
appellant should actually have received $14,827 during the 
period in question; but the discrepancy appears to arise from 
the likelihood that payments to the appellant may actually 
have been suspended prior to October 2000.  

A waiver of the recovery of an overpayment of benefits paid 
under the laws administered by VA can be granted if there is 
no fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness would not be against equity 
and good conscience.  38 C.F.R. §§ 1.962, 1.963.  "Bad 
faith" is defined as unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b)(2).  

Initially, in its February 2000 decision, the Committee held 
that there was no fraud, misrepresentation, or bad faith in 
this case.  This was later affirmed by the Committee in a 
determination in September 2001.  However, the statement of 
the case issued at approximately the same time indicates that 
waiver was precluded because the appellant acted in bad 
faith.  The statement of the case includes no mention of the 
appellant's intent or his knowledge of the likely 
consequences of his inaction, both of which are required 
elements in a finding of bad faith.  Consequently, the 
finding of bad faith in this case cannot be sustained on 
appeal, especially in view of the representative's own 
uncontradicted assertion (on the November 2001 substantive 
appeal) that the veteran did report his receipt of Social 
Security benefits to the VA hospital, but not to the RO, 
thereby perhaps making him guilty of poor judgment, but not 
bad faith.  

In this connection, the Board also notes that the appellant 
was subsequently determined by the RO to be incompetent to 
handle his financial affairs, effective from January 30, 
2002.  This finding was based upon an October 2001 VA 
examination report which reflects significant mental 
impairment as a result of several strokes suffered by the 
appellant.  This finding also calls into question the 
appellant's earlier knowledge and intent in failing to report 
the Social Security benefits at issue to the RO.  


ORDER

A waiver of the recovery of the overpayment at issue in this 
appeal is not precluded by fraud, misrepresentation, or bad 
faith.  To this extent, the appeal is granted.  


REMAND

The Committee must now determine whether recovery of this 
debt from the appellant would be against equity and good 
conscience.  In making this determination, the Committee must 
discuss, or give reasons and bases for not discussing, all 
six elements of equity and good conscience set forth at 
38 C.F.R. § 1.965.  See Ridings v. Brown, 6 Vet. App. 544 
(1994).  This has not yet been done by the Committee.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:  

1.  The RO should obtain from the 
appellant's spouse/guardian a current 
Financial Status Report (VA Form 20-5655) 
and undertake any other development it 
determines to be warranted.  

2.  The Committee should next review all 
of the relevant evidence and determine 
whether the recovery of this debt from 
the appellant would be against equity and 
good conscience, including a discussion, 
or reasons and bases for not discussing, 
all six elements of equity and good 
conscience set forth at 38 C.F.R. 
§ 1.965. 

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a supplemental statement 
of the case and provided an appropriate opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  The appellant need take no further 
action unless he is otherwise informed by the RO, but he may 
furnish additional evidence and/or argument on the remanded 
matter while the case is in remand status.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



